TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 1, 2015



                                      NO. 03-14-00796-CV


                                        K. H., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM COUNTY COURT AT LAW OF BASTROP COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on December 16, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.